MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any                         Jun 26 2020, 12:08 pm
court except for the purpose of establishing
                                                                       CLERK
the defense of res judicata, collateral                            Indiana Supreme Court
                                                                      Court of Appeals
estoppel, or the law of the case.                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Elizabeth A. Flynn                                       Curtis T. Hill, Jr.
Braje Nelson & Janes, LLP                                Attorney General of Indiana
Michigan City, Indiana                                   Caroline G. Templeton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Tara Louise Crump,                                       June 26, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-91
        v.                                               Appeal from the LaPorte Superior
                                                         Court
State of Indiana,                                        The Honorable Michael S.
Appellee-Plaintiff.                                      Bergerson, Judge
                                                         Trial Court Cause No.
                                                         46D01-1905-F4-561 & 46D01-
                                                         1802-F4-143



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-91 | June 26, 2020                Page 1 of 12
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Tina Crump (Crump), appeals following her conviction

      for possession of methamphetamine, a Level 4 felony, Ind. Code § 35-48-4-

      6.1(a), (c)(1).


[2]   We affirm.


                                                   ISSUES
[3]   Crump presents the court with two issues, which we restate as:


              (1) Whether the trial court abused its discretion in denying
                 Crump’s counsel’s motion for a competency evaluation; and


              (2) Whether the State proved beyond a reasonable doubt that she
                 possessed methamphetamine.


                      FACTS AND PROCEDURAL HISTORY
[4]   In the early spring of 2019, Crump was introduced to Larry Jackson (Jackson)

      by her friend Ashley Eddie (Eddie). Eddie had been dealing drugs in La Porte

      County and had been dating Jackson. Jackson assisted Eddie in dealing drugs

      and met her supplier in South Bend, who was known as Trip. When Eddie’s

      home was raided in March of 2019 and she was arrested, Jackson took over

      Eddie’s drug dealing contacts. Jackson also took over the care of Eddie’s eight-

      year-old son. Crump provided babysitting services for Jackson, and, in April of

      2019, Jackson moved into Crump’s home in La Porte.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-91 | June 26, 2020   Page 2 of 12
[5]   On May 3, 2019, Crump indicated to Jackson that she wanted him to procure

      some methamphetamine for her. The $200 purchase money was to comprise

      $100 that Jackson owed Crump for babysitting and another $100 supplied by a

      friend of Crump’s. Later that day, Jackson drove Crump in his pickup truck to

      a Dollar Store parking lot in South Bend where he purchased 14.05 grams of

      methamphetamine from Trip. On the return trip to La Porte County, Deputy

      Jonathan Samuelson (Deputy Samuelson) of the La Porte County Sheriff’s

      Office observed Jackson commit a traffic violation on Highway 20. Deputy

      Samuelson initiated a traffic stop and had his canine partner perform an open-

      air sniff of the truck. The canine officer alerted at the driver’s-side door.

      Deputy Samuelson removed Jackson and Crump from the truck, and during the

      subsequent search, a baggie of methamphetamine was found in plain view in

      the center of the driver’s-side floorboard. A backpack containing unused

      baggies and a drug ledger was found behind the driver’s side seat, a digital scale

      was found on the passenger seat next to Crump’s purse, and three cell phones

      were found in Crump’s purse. After receiving her Miranda advisements, Crump

      gave a statement to investigators in which she denied having traveled to South

      Bend that day.


[6]   On May 6, 2019, the State filed separate Informations, charging Crump and

      Jackson with Level 4 felony possession of methamphetamine. In his initial

      statement to law enforcement after his arrest, Jackson denied any involvement

      with the May 3, 2019, drug transaction. In a later statement to law

      enforcement, Jackson admitted that he was also involved in the transaction.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-91 | June 26, 2020   Page 3 of 12
      Jackson subsequently pleaded guilty to the Level 4 felony charge as part of an

      agreement with the State that he would receive a three-year sentence that would

      not be served in prison and he would testify truthfully at Crump’s trial.

      Approximately one week before Crump’s trial in a meeting with the prosecutor,

      Jackson attempted to change details of his proposed testimony because he was

      scared that he would face retaliation from Eddie and Crump.


[7]   On October 28, 2019, Crump’s counsel filed a verified motion seeking a

      competency evaluation for Crump in which he averred that Crump was

      “manic, irate, and irrational” when he attempted to confer with him, which he

      attributed to Crump not having had the benefit of psychotropic medications.

      (Appellant’s App. Vol. II, p. 111). Crump’s counsel also averred that Crump

      was unable “to rationally reconstruct the chronology of events leading to her

      arrest[.]” (Appellant’s App. Vol. II, p. 111). On October 31, 2019, the trial

      court held a final pre-trial conference in which it addressed the competency

      evaluation motion. The trial court judge was familiar with Crump’s mental

      health history because he had presided over several emergency commitment

      proceedings for her in the past. Crump’s counsel reiterated the substance of his

      written motion and commented that, although he thought that Crump was

      capable of understanding the proceedings, her mental state affected her ability

      to talk to him about the proceedings effectively. Crump, who was present in

      court, acknowledged that she had experienced mental health issues in the past,

      denied that she was manic at present, and stated that “I’m definitely I’m more

      mentally stable now than I have ever been.” (Transcript Vol. II, p. 4). Crump


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-91 | June 26, 2020   Page 4 of 12
was upset about her situation because she maintained that she was innocent.

Regarding her trial counsel, Crump related that


        [w]hen he comes, he doesn’t even um, he’ll – he’s only came and
        visited me like twice and he comes with a plea, and I get upset
        and – ‘cause I told ‘em I -- there’s no discussing this, I don’t – I
        want to go to trial.


(Tr. Vol. II, p. 4). Crump had asked her counsel to depose Jackson, to perform

DNA testing, and to provide her with copies of her phone records but had not

received a response from him. Crump stated that “I gave him a list of

everything I needed for the trial” and “I’ve been doing everything I needed for

the trial. I’ve, I’ve been doing everything on my part, but I’m getting no

response from him.” (Tr. Vol. II, p. 5). In response to the trial court’s question

if she knew why she was in court that day, Crump explained that it was a final

pre-trial conference before her trial scheduled on November 13, 2019, for her

charge of Level 4 felony drug possession. Crump confirmed to the trial court

that, despite her counsel’s request to have her competency evaluated, she

wished to proceed to trial. The trial court denied the competency evaluation

motion, observing that “based on my familiarity with [Crump], this is as, as

clear as I believe she’s ever been.” (Tr. Vol. II, p. 7). The trial court explained

to Crump that after the conclusion of the hearing, she would only be allowed to

plead as charged in the Information. Crump assured the trial court that she

understood but that she would prefer to stand trial in light of her innocence.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-91 | June 26, 2020   Page 5 of 12
[8]    On November 12, 2019, the trial court convened Crump’s two-day jury trial.

       Jackson testified that on May 3, 2019, he returned to his truck after purchasing

       the methamphetamine from Trip and placed the baggie containing the

       methamphetamine in the truck’s cupholder. Crump then picked up the baggie

       from the cupholder and placed it in her purse. According to Jackson, when

       Deputy Samuelson initiated the traffic stop, Crump panicked, retrieved the

       baggie from her purse, and threw it in Jackson’s direction. The baggie had

       landed on the driver’s side floorboard where it was later found during the

       search. Jackson testified on direct and cross-examination that he had lied to

       law enforcement and the prosecutor at various times during the case. Jackson

       also admitted that he had not yet been sentenced in his own case. Crump’s

       statement in which she denied having travelled to South Bend on May 3, 2019,

       and copies of Crump’s cell phone location records indicating that she had

       travelled to South Bend that day were admitted into evidence. The jury found

       Crump guilty as charged.


[9]    On December 12, 2019, the trial court held Crump’s sentencing hearing. The

       trial court sentenced Crump to six years to be executed with the Department of

       Correction. The trial court’s sentencing order provided that Crump could

       petition for a modification of her sentence upon completion of substance abuse

       treatment.


[10]   Crump now appeals. Additional facts will be provided as necessary.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-91 | June 26, 2020   Page 6 of 12
                               DISCUSSION AND DECISION
                                           I. Competency Evaluation

[11]   Crump argues that the trial court abused its discretion when it denied her

       counsel’s motion for a competency evaluation. A trial court judge has an

       opportunity to observe a defendant’s demeanor first-hand to determine if she is

       competent to stand trial. Timmons v. State, 500 N.E.2d 1212, 1217 (Ind. 1986).

       As such, it is within the trial court’s sound discretion to determine if a

       competency evaluation should be performed, and we will review the trial

       court’s determination only for an abuse of that discretion. Cotton v. State, 753
N.E.2d 589, 591 (Ind. 2001).


[12]   A defendant has a due process right not to be tried on a criminal charge while

       she is incompetent. Wallace v. State, 486 N.E.2d 445, 453 (Ind. 1985). A

       defendant may not stand trial if she lacks the present ability to consult with her

       counsel with a reasonable degree of rational understanding or lacks a rational

       and factual understanding of the proceedings. Gross v. State, 41 N.E.3d 1043,

       1047 (Ind. Ct. App. 2015). This due process right is effectuated by Indiana

       Code section 35-36-3-1(a), which provides that a trial court shall have a

       defendant evaluated and hold a competency hearing if the court “has

       reasonable grounds for believing that the defendant lacks the ability to

       understand the proceedings and assist in the preparation of a defense[.]” A

       review of a defendant’s competency is only required when the trial court is

       confronted with evidence creating a bona fide doubt regarding the defendant’s

       competency. Barber v. State, 141 N.E.3d 35, 44 (Ind. Ct. App. 2020), trans.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-91 | June 26, 2020   Page 7 of 12
       denied. The trial court judge’s observations of a defendant in court can serve as

       an adequate basis for finding that a competency hearing is not necessary.

       Cotton, 753 N.E.2d at 591.


[13]   Crump does not contend that she was incapable of understanding the

       proceedings. Rather, she argues that the trial court’s knowledge of her previous

       mental health issues, her statements at the hearing that she was unmedicated,

       the concerns expressed by her attorney, and her demonstrated inability to “stay

       on track” when questioned by the trial court showed that she was unable to

       assist in the preparation of her defense. (Appellant’s Br. p. 17). In addressing

       Crump’s arguments, we find Beesley v. State, 533 N.E.2d 112 (Ind. 1989) to be

       instructive. In that case, our supreme court found no abuse of the trial court’s

       discretion in denying a request for a competency evaluation where Beesley had

       been before the trial court on multiple previous occasions and had done legal

       research in preparation for trial, including speaking to witnesses. Id. at 113.

       The court also noted that, at the hearing on the request for evaluation, Beesley

       told the trial court that he thought he was competent and could assist in the

       preparation of his case; he was coherent, answered questions posed to him, and

       understood the charges; and he “had communicated with his attorney.” Id.


[14]   Here, as in Beesley, the trial court judge had a history of contacts with Crump

       which served as a frame of reference for his determination that an evaluation

       was not necessary. Indeed, we agree with the State that the judge’s experience

       presiding over previous emergency commitments for Crump gave him

       particularized insight to support his finding that she was “as clear as I believe

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-91 | June 26, 2020   Page 8 of 12
       she’s ever been.” (Tr. Vol. II, p. 7). The need for a competency evaluation is

       assessed as of the time of trial. Edwards v. State, 902 N.E.2d 821, 827 (Ind.

       2009). Therefore, it would have been an abuse of the trial court’s discretion to

       rely on the fact that Crump had previously been committed to establish her

       fitness at the time of trial. Additionally, like Beesley, Crump had worked on

       her own case and had actively participated in the preparation of her defense by

       preparing a list of things she wanted done and sharing it with her counsel. At

       the hearing on the competency evaluation motion, Crump indicated that she

       understood the proceedings, answered the trial court’s questions appropriately,

       denied that she was presently experiencing mental health issues, and urged the

       trial court that she wished to proceed to trial. Following Beesley, we cannot say

       that the trial court abused its discretion when it denied the competency

       evaluation motion. Beesley, 533 N.E.2d at 113.


[15]   We also reject Crump’s argument that her lack of medication merited a

       competency evaluation. Although she may have been medicated in the past,

       there was no evidence before the trial court that she was presently prescribed

       medication that she was not taking. Neither did her counsel’s concerns, as

       expressed in his motion and at the hearing, mandate that the trial court grant

       the competency evaluation motion. The evidence before the trial court was that

       Crump maintained her factual innocence and was adamant about going to trial.

       As she explained at the hearing, Crump was upset when her counsel

       approached her with a plea agreement, and she was dissatisfied with the fact

       that her counsel had not prepared her defense as she wished. It was within the


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-91 | June 26, 2020   Page 9 of 12
       trial court’s discretion to determine that Crump was at most unwilling to

       communicate with her counsel fully at times but not that she was incapable

       mentally of doing so. Regarding what she contends was her inability to stay

       focused sufficiently to assist in her defense, the trial court questioned Crump at

       the hearing and was in the best position to observe Crump’s demeanor to

       determine if she was capable of staying on task for purposes of assisting in her

       defense. Given the deference that we accord the trial court’s observations of a

       defendant’s demeanor in court, we will not second-guess the trial court’s

       determination. See Cotton, 753 N.E.2d at 591; Timmons, 500 N.E.2d at 1217.


                                         II. Sufficiency of the Evidence

[16]   Crump also challenges the sufficiency of the evidence supporting her

       conviction. It is well-established that when we review the sufficiency of the

       evidence to support a conviction, we consider only the probative evidence and

       reasonable inferences supporting the verdict. Drane v. State, 867 N.E.2d 144,

       146 (Ind. 2007). It is not our role as an appellate court to assess witness

       credibility or to weigh the evidence. Id. We will affirm the conviction unless

       no reasonable fact-finder could find the elements of the crime proven beyond a

       reasonable doubt. Id.


[17]   In order to prove the offense, the State was required to show that Crump

       knowingly or intentionally possessed between ten and twenty-eight grams of

       pure or adulterated methamphetamine without a valid prescription. See I.C. §

       35-48-4-6.1(a), (c)(1). Crump argues that the State did not prove that she

       possessed the methamphetamine found in the truck. Possession of contraband

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-91 | June 26, 2020   Page 10 of 12
       can be actual or constructive. Houston v. State, 997 N.E.2d 407, 409-10 (Ind. Ct.

       App. 2013). Actual possession occurs when a defendant exerts direct physical

       control over the contraband. Sargent v. State, 27 N.E.3d 729, 733 (Ind. 2015).


[18]   Here, Jackson testified that on May 3, 2019, after he purchased the

       methamphetamine from Trip, he placed it in the cupholder of the truck and that

       Crump picked it up and put the baggie of methamphetamine in her purse. This

       evidence established that Crump actually possessed the methamphetamine.

       The fact that she subsequently divested herself of possession of the

       methamphetamine does not render the evidence of her actual possession

       insufficient. See, e.g., Womack v. State, 738 N.E.2d 320, 324 (Ind. Ct. App. 2000)

       (finding sufficient evidence of marijuana possession where, during a pursuit on

       foot, an officer observed Womack reach into his pocket and toss what was later

       determined to be a packet of marijuana), trans. denied.


[19]   Crump does not address the substance of Jackson’s testimony showing her

       actual possession of the methamphetamine, and she contends that this is a

       constructive possession case. She argues that “Jackson repeatedly lied about

       the circumstances and always exaggerated Crump’s involvement in the

       transaction” and that, therefore, Jackson was not a reliable witness.

       (Appellant’s Br. p. 23). However, the jury was made aware of Jackson’s

       changing statements and his plea agreement. The jury also heard Crump’s

       obviously-false statement to law enforcement that she had not travelled to

       South Bend on the day in question. The jury evaluated this evidence and

       decided that Jackson was more credible. Crump now essentially requests that

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-91 | June 26, 2020   Page 11 of 12
       we ignore the evidence that supports the jury’s verdict and reweigh the

       credibility of the witnesses in this case. This is an unavailing argument, as it is

       contrary to our standard of review. See Drane, 867 N.E.2d at 146.


                                             CONCLUSION
[20]   Based on the foregoing, we conclude that the trial court did not abuse its

       discretion when it denied Crump’s counsel’s motion for a competency

       evaluation. We also conclude that the State proved beyond a reasonable doubt

       that Crump possessed methamphetamine.


[21]   Affirmed.


       Mathias, J. and Tavitas, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-91 | June 26, 2020   Page 12 of 12